Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 depended on claim 19 is rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin et al. (US 2019/0255887) in view of Yamaguchi et al. (US 5,176,765).
Regarding claims 1, 3, 10, 13, 15, Perrin discloses that, as illustrated in Figs. 1-2 and 6-7, a tire tread (Fig. 6, item 70 ([0060], line 1)) having circumferential grooves (Fig. 6, items 11-13 ([0051], line 1)), the tread further comprising: a tread cap (Figs.1- 2, item 9 ([[0049], line 5])) comprising a first rubber compound which is adapted to be ground contacting when driving, at least one circumferential groove reinforcement (Fig. 6, items 71, 73, 78-79 ([0060])) forming at least one of the grooves in the tread cap, the groove reinforcement comprising a second rubber compound ([0009]) for reinforcing an area adjacent the grooves formed by the groove reinforcement, wherein the groove reinforcement comprises for at least one of the grooves formed by the groove reinforcement: 
two groove sidewall layers (Fig. 6, item 73), each sidewall layer extending from the outer radial surface of the unworn tread down into the direction of the bottom of the groove formed by the groove reinforcement and wherein each sidewall layer has an essentially non-uniform thickness along its length (as shown in Fig. 6 or 7), and 
a groove support portion (Fig. 6, item 71 ([0060], line 5-6 (base 71 for the groove 13))) forming a bottom portion of the groove and having a radially inner base side as well as a radially outer top side, wherein the groove support portion tapers from its base side to its top side (related to claim 3) (as shown in Fig. 6 or 7). 
However, Perrin does not explicitly disclose that each sidewall layer has an essentially uniform thickness along its length. In the same field of endeavor, tire, Yamaguchi discloses that, as illustrated in Fig. 12, the outer rubber layer 3A is entirely covered by a cover layer 9. This cover layer 9 is a thin ordinary rubber layer (not a form rubber layer) with a thickness of 1 mm or less, more preferably 0.3 to 0.5 mm (overlapping the range of 0.5 mm to 4.0 mm (related to claim 10)). When the outer foam rubber layer 3A is covered by the cover layer 9, it is possible to effectively reinforce the lateral groove bottoms 10b and 10c and therefore prevent crack generation thereat (col. 10, lines 27-36). It is noticed that both sidewall layers have essentially the same thickness defined by the cover layer 9 (related to claim 15). 
Further, as illustrated in Figs. 8 and 9, the relationship of D52 (the depth of the groove 52) and D53 (the depth of the outer rubber layer 53) is disclosed. If D53 is chosen in the range of 2 mm to 5 mm (as shown in Fig. 9 (col. 9, lines 49-50)), it is reasonable that the depth D52 of the groove 52 has a value of at most 10 mm. Comparing with the (uniform) thickness of 1 mm of the cover layer 9, a ratio between thickness of sidewall layer and length of the sidewall layer having essentially uniform thickness is at most 1:10 (related to claim 13).  
The claimed each sidewall layer has an essentially uniform thickness along its length is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the groove reinforcement in which its side walls having an essentially uniform thickness comes from Yamaguchi itself. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrin to incorporate the teachings of Yamaguchi to provide that each sidewall layer has an essentially uniform thickness along its length. Doing so would be possible to reduce crack generation at the lateral groove bottoms, as recognized by Yamaguchi (col. 2, lines 23-47).
Regarding claim 2, Perrin discloses that, as illustrated in Figs. 1-2 and 6-7, the tread further comprises a tread base layer (Fig. 6, item 15 ([0049], lines 5-6 (a rubber underlayer))) arranged radially inwards of the tread cap, the tread base layer comprising a third rubber compound, wherein the groove reinforcement extends in a radially inner direction at least onto the radially outer surface of the base layer (as shown in Fig. 6 or 7).
Regarding claim 5, Perrin discloses that, as illustrated in Figs. 1-2 and 6-7, the groove support portion and the sidewall layers are integrally formed (i.e., identified by the same hatching lines as shown in Fig. 6 or 7).  
Regarding claim 6, Perrin discloses that, as illustrated in Figs. 1-2 and 6-7, the base side is longer than the top side (as shown in Fig. 6 or 7), and wherein the groove support portion further has two lateral sides connecting the base side and the top side, and wherein one or both lateral sides may have one straight shape (as shown in Fig. 6 or 7).  
Regarding claim 7, Perrin discloses that, as illustrated in Figs. 1-2 and 7, the base side is longer than the top side (as shown in Fig. 7), and wherein the groove support portion further has two lateral sides connecting the base side and the top side, and wherein the angle between at least one of the lateral sides and the base side is at most 85 degrees (Because Perrin discloses the angle α (as illustrated in Fig. 7) made by these two lateral walls is around 40 degrees (i.e., between 35 degrees and 45 degrees) ([0064]), so, an angle between one of the lateral sides and the base side is at most 85 degrees (i.e., around 70 degrees)).
Regarding claim 8, Perrin discloses that, as illustrated in Fig. 7, the tread further comprises a tread base layer (Fig. 6, item 15 ([0049], lines 5-6 (a rubber underlayer))) arranged radially inwards of the tread cap and the groove reinforcement. Specifically, as illustrated in Fig. 9, Perrin discloses that, a distance a of 1 to 8 mm and preferably from 2 to 5 mm for axially offsetting the top parts 103 of the circumferentially reinforcing elements (i.e., items 104, 106 and 108) from these outer faces of the ribs (i.e., the surface of the sidewall of the groove). Dimensionally, only the tip portion of the top part 103 has a similar size comparing with the above distance a (for example, 1-8 mm). The bottom portions of these circumferentially reinforcing elements (i.e., items 104, 106 and 108) have the sizes several times bigger than the distance a (for example, 1-8 mm). Similar sizes/dimensions of these circumferentially reinforcing elements (Fig. 7, items 84, 86 and 88) can be applied to Fig. 7. 
Further, Yamaguchi discloses that, as illustrated in Fig. 12, the outer rubber layer 3A is entirely covered by a cover layer 9. This cover layer 9 is a thin ordinary rubber layer (not a form rubber layer) with a thickness of 1 mm or less, more preferably 0.3 to 0.5 mm. When the outer foam rubber layer 3A is covered by the cover layer 9, it is possible to effectively reinforce the lateral groove bottoms 10b and 10c and therefore prevent crack generation thereat (col. 10, lines 27-36).
Considering partially using the cover layer 9 in the teachings of Yamaguchi to replace the top part 83 in the teachings of Perrin, one of ordinary skilled in the art would have a relationship between the radial height of the groove support portion (i.e., Fig. 7, the bottom portions of items 84, 86 and 88) with the radial distance between the bottom of the groove and a radial upper side of the tread base layer to be a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the tread further has a tread base layer arranged radially inwards of the tread cap and the groove reinforcement, wherein the radial height of the groove support portion is at least 50% larger than the radial distance between the bottom of the groove and a radial upper side of the tread base layer) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve rolling resistance of the tire for suppressing uneven wear of the tire.
Regarding claim 9, Perrin discloses that, as illustrated in Fig. 6 or 7, the base side (for the groove 13) of the support portion is about 3 times (in the range of 1.1 to 5 times) longer than the axial width of the bottom of the reinforced groove (overlapping).  
Regarding claim 11, Perrin discloses that, as illustrated in Fig. 6 or 7, the groove sidewall layers extend from the top of the unworn tread about 100% (or at least over 70%) of the depth of the groove when viewed in parallel to the sidewall of the groove. 
Regarding claim 12, Perrin discloses that, as illustrated in Fig. 6 or 7, the axial diameter of the top side of the groove support portion corresponds essentially to 2 times the axial diameter of the sidewall layer and the inside axial diameter of the groove at the radial height of the top side of the groove support portion (as shown in Fig. 6 or 7).
Regarding claim 14, Perrin discloses that, as illustrated in Fig. 6 or 7, all grooves (Fig. 6, items 11, 12 and 13) of the tire are reinforced with said groove reinforcement (Fig. 6, item 73).
Regarding claim 16, Perrin discloses that, as illustrated in Fig. 6 or 7, both sidewall layers for the groove 13 have essentially the same length when the tread is unworn.
Regarding claim 17, Perrin discloses that, as illustrated in Fig. 6 or 7, a line connecting an axial edge of the top side and an axial edge of the base side is almost in a mirror position with the surface of the sidewall of the groove 13. Yamaguchi discloses that, as illustrated in Fig. 12, the cover layer 9 is just coincided with the surface of the sidewall of the groove 11B or 11A (col. 6, lines 66-68). Thus, the combination of Perrin and Yamaguchi would teach that at least one of the sidewall layers and a line connecting an axial edge of the top side and an axial edge of the base side at said sidewall layer intersect with an angle of between 175 degrees and 90 degrees.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrin to incorporate the teachings of Yamaguchi to provide that at least one of the sidewall layers and a line connecting an axial edge of the top side and an axial edge of the base side at said sidewall layer intersect with an angle of between 175 degrees and 90 degrees. Doing so would be possible to reduce crack generation at the lateral groove bottoms, as recognized by Yamaguchi (col. 2, lines 23-47).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perrin et al. (US 2019/0255887) and Yamaguchi et al. (US 5,176,765) as applied to claim 1 above, further in view of Yasunaga (US 2010/0243116).
Regarding claim 4, Perrin discloses that, as illustrated in Fig. 9, Perrin discloses that, a distance a of 1 to 8 mm and preferably from 2 to 5 mm for axially offsetting the top parts 103 of the circumferentially reinforcing elements (i.e., items 104, 106 and 108) from these outer faces of the ribs (i.e., the surface of the sidewall of the groove). Dimensionally, only the tip portion of the top part 103 has a similar size comparing with the above distance a (for example, 1-8 mm). The bottom portions of these circumferentially reinforcing elements (i.e., items 104, 106 and 108) have the sizes several times bigger than the distance a (for example, 1-8 mm). Similar sizes/dimensions of these circumferentially reinforcing elements (Fig. 7, items 84, 86 and 88) can be applied to Fig. 7. 
Further, Yamaguchi discloses that, as illustrated in Fig. 12, the outer rubber layer 3A is entirely covered by a cover layer 9. This cover layer 9 is a thin ordinary rubber layer (not a form rubber layer) with a thickness of 1 mm or less, more preferably 0.3 to 0.5 mm. When the outer foam rubber layer 3A is covered by the cover layer 9, it is possible to effectively reinforce the lateral groove bottoms 10b and 10c and therefore prevent crack generation thereat (col. 10, lines 27-36).
However, both Perrin and Yamaguchi do not disclose a wear indicator being disposed on the bottom of the groove (for example, the groove 13 in the teachings of Perrin).               
In the same field of endeavor, tire, Yasunaga discloses that, as illustrated in Figs. 1-2, an treadwear indicator 2 is disposed on the bottom of the groove to protrude by a predetermined height. A protruding height H1 thereof may be, for example, within a range of 1.35 to 2.2 mm ([0027], lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yasunaga to provide that a wear indicator is disposed on the bottom of the groove. Doing so would be possible to detect wear of the tire.
Considering partially using the cover layer 9 in the teachings of Yamaguchi to replace the top part 83 in the teachings of Perrin with the wear indicator having a height within a range of 1.35 to 2.2 mm disposed on the bottom of the groove, one of ordinary skilled in the art would have that the tapering groove support portion extends in a radially outer direction a certain height above the upper radial surface of a tread indicator of the groove reinforced by the groove reinforcement to be a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the tapering groove support portion extends in a radially outer direction at most up to 1 mm above the upper radial surface of a tread wear indicator of the groove reinforced by the groove reinforcement, and wherein the sidewall layers having essentially uniform thickness extend to the radial outer side of the tapering groove support portion) as a result of routine optimization of the result effective variable of the tread deformation in an effort to reduce crack generation at the lateral groove bottoms of the tire for suppressing uneven wear of the tire.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perrin et al. (US 2019/0255887) and Yamaguchi et al. (US 5,176,765) as applied to claim 1 above, further in view of Schweitzer et al. (US 2018/0134086) and Zhao et al. (US 9,757,986).
Regarding claim 18, the combination does not specify the hardness of the compounds for both the cap layer and the groove reinforcement. In the same field of endeavor, tire, Zhao discloses that, as illustrated in Figs. 1, 2A and 2B, rubber sample A for tread cap example has a Shore A hardness from 61-71 (see Table 2 in col. 10, lines 11-13) (overlapping the Shore A hardness range of 40 and 75 for the tread cap).
 The claimed the Shore A hardness range of 40 and 75 for the tread cap is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having a proper hardness for the tread cap comes from Zhao itself. 
Further, in the same field of endeavor, tire, Schweitzer discloses that, as illustrated in Figs. 1 and 5, the reinforcement zones 24, 26 are part of the whole of inner tread 16, made from a unitary, second rubber compound ([0022], lines 1-3 from bottom; [0115]). As illustrated in Tables 2 ([0116]) and 4 ([0117]), Schweitzer discloses that, testing samples 1-9 have a Shore A hardness of at least 75 and an elongation at break of at least 300%. 
The claimed the groove reinforcement compound has a Shore A hardness of at least 75 and an elongation at break of at least 300% is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having a proper hardness and an elongation at break for the groove reinforcement comes from Schweitzer itself. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zhao and Schweitzer to provide that the groove reinforcement compound has a Shore A hardness of at least 75 and an elongation at break of at least 300%, and wherein the tread cap compound has a Shore A hardness of between 40 and 75, and wherein the Shore A hardness of the groove reinforcement compound is higher than the Shore A hardness of the tread cap compound. Doing so would be possible to improve physical property of the rubber composition of the groove and reinforce the ribs and grooves, as recognized by Zhao (col. 2, lines 30-44) and Schweitzer ([0030]), respectively.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin et al. (US 2019/0255887) in view of Yamaguchi et al. (US 5,176,765).
Regarding claims 19-20, Perrin discloses that, as illustrated in Figs. 1-2 and 6-7, a tire having a tread comprising: a tread cap (Fig. 6, item 70 ([0060], line 1)) comprising a first rubber compound which is adapted to be ground contacting when driving, 
at least one circumferential groove reinforcement (Fig. 6, items 71, 73, 78-79 ([0060])) forming at least one of grooves (Fig. 6, items 11-13 ([0051], line 1)) in the tread cap, the groove reinforcement comprising a second rubber compound for reinforcing an area adjacent the grooves formed by the groove reinforcement, wherein the groove reinforcement comprises for at least one of the grooves formed by the groove reinforcement: 
two groove sidewall layers (Fig. 6, item 73), each sidewall layer extending from the outer radial surface of the unworn tread down into the direction of the bottom of the groove formed by the groove reinforcement and wherein each sidewall layer has an essentially non-uniform thickness along its length, and 
a groove support portion (Fig. 6, item 71 ([0060], line 5-6 (base 71 for the groove 13))) forming a bottom portion of the groove and having a radially inner base side as well as a radially outer top side, wherein the groove support portion tapers from its base side to its top side (as shown in Fig. 6 or 7).
It is noticed that the tire is a pneumatic tire ([0046]) (related to claim 20).  
However, Perrin does not explicitly disclose that each sidewall layer has an essentially uniform thickness along its length. In the same field of endeavor, tire, Yamaguchi discloses that, as illustrated in Fig. 12, the outer rubber layer 3A is entirely covered by a cover layer 9. This cover layer 9 is a thin ordinary rubber layer (not a form rubber layer) with a thickness of 1 mm or less, more preferably 0.3 to 0.5 mm (overlapping the range of 0.5 mm to 4.0 mm. When the outer foam rubber layer 3A is covered by the cover layer 9, it is possible to effectively reinforce the lateral groove bottoms 10b and 10c and therefore prevent crack generation thereat (col. 10, lines 27-36). 
The claimed each sidewall layer has an essentially uniform thickness along its length is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the groove reinforcement in which its side walls having an essentially uniform thickness comes from Yamaguchi itself. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrin to incorporate the teachings of Yamaguchi to provide that each sidewall layer has an essentially uniform thickness along its length. Doing so would be possible to reduce crack generation at the lateral groove bottoms, as recognized by Yamaguchi (col. 2, lines 23-47).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742